Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The office acknowledges Applicants’ response and amendments dated in response to the Restriction Election Requirement (). Applicants’ have elected Group I, and compound, allopregnanolone, seizure, and nerve agent (GV agent) for examination. Claims 1, 7, 8, 9, 13-16 have been amended. Claims 2, 3, 11-12, 17 have been cancelled. Claims 1, 4-10, 13-16, 18-21 are pending. Claims 6, 15-16, 18-21 are withdrawn from consideration from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. Claims 1, 4, 5, 7-10, 13 and 14 read on the elected species and are examined based on the merits herein. 
Application Priority
This application filed 05/18/2018 is a national stage entry of PCT/US2016/ 062874, International Filing Date: 11/18/2016, PCT/US2016/062874 Claims Priority from Provisional Application 62258222, filed 11/20/2015.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/23/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 20170246188) in view of Niquet et al. (US 20140249140). 
The instant claims are directed to a method for treating a subject having an injury resulting from exposure to nerve agent or toxin, the method comprising administering to the subject allopregnanolone.
Reddy et al. teaches a method, comprising providing a subject exhibiting an organophosphate-induced cholinergic crisis, a composition comprising a neurosteroid and a pharmaceutical carrier and administering said composition so that cholinergic crisis is reduced; wherein said administering is selected from the group consisting of 
Reddy is not explicit in teaching the neuroactive agent is GV agent (the elected species). 
Niquet teaches that seizures are the most treatment-refractory complication of nerve agent intoxication and further teaches that seizures turn into uncontrolled status epilepticus (SE) [0004] and examples of the nerve agent include GV agent [0046]. 
	From Niquet one of ordinary skill in the art would have found it obvious that GV is a nerve agent and seizures and epilepticus are complications associated with nerve agent intoxication. From the combined art, a person of ordinary skill in the art would have found it obvious to use a neuroactive steroid e.g. allopregnanolone in treating seizures associated with exposure to nerve agents such as GV agent. One of ordinary skill in the art would have been motivated to do that is in expectation of success and to . 

Claims 1, 4, 5, 7-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 20140057885) in view of Niquet et al. (US 20140249140). 
The instant claims as above. 
	Reddy teaches a method of treating a subject having a seizure-related disorder, the method comprising: administering to said subject, an effective amount of allopregnanolone, or amount sufficient in treating said subject (See claims 1-2). The reference teaches that allopregnanolone is formulated for parenteral administration, e.g. intravenous [0007]. The reference teaches treating epilepsy or status epilepticus with allopregnanolone [0022], claims 165-166. It is taught that allopregnanolone can be 
	 Reddy do not teach the method for treating the injury resulting from nerve agent, GV agent. 
	Niquet teaches that seizures are the most treatment-refractory complication of nerve agent intoxication and further teaches that seizures turn into uncontrolled status epilepticus (SE) [0004] and examples of the nerve agent include GV agent [0046]. 
	From Niquet one of ordinary skill in the art would have found it obvious that seizures and epilepticus are complications associated with nerve agent intoxication. A person of ordinary skill in the art would have found it obvious to use an agent, e.g. allopregnanolone found to be useful in the treatment of seizures, epilepsy, epilepticus in treating the symptoms, e.g. seizures associated with intoxication or exposure to nerve agents such as GV agent. One of ordinary skill in the art would have been motivated to administer an agent that is useful in the treatment of seizures, e.g. allopregnalone in treating seizure injury in a subject exposed to nerve agent (e.g. GV agent) is in expectation of success and to provide therapeutic benefits. Thus claims 1, 4 would have been obvious over the combined teachings of the prior art. As to claim 5, the myoclonic jerking motions occur as part of the seizure in epilepsy. It would be obvious to a person of ordinary skill in the art would have found it obvious that myoclonic seizure is associated with seizure/epilepsy and administration of the same agent as in the instant claims, e.g. allopregnanolone would treat myoclonic seizure. As to claims 7-10, Reddy teaches the administration of allopregananolone to human subject for intravenous, parenteral administration to human subject(s). As to claim 7, allopregnanolone is . 
	
Claims 1, 4, 5, 7-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rogawaski et al. (US 20150313915, effective filing date: 11/30/2012) in view of Siddell (Medical Aspects of Chemical Warfare, Chapter 5, 2008).
The instant claims as above.
Rogawski et al. teaches treating, reducing or mitigating symptoms caused by epilepsy with a neurosteroid such as allopregnanolone, the subject is experiencing seizure, has status epilepticus, has myoclonic epilepsy, wherein the subject is human; the steroid is administered intravenously (see claims 1-20).  
Rogawski do not teach the method for treating the injury resulting from nerve agent, GV agent. 
	Siddell teaches nerve agents include organophosphorous compounds include G series, V in the letter series stands for venomous (see History, p 156, col. 1, para 2). The reference teaches G agents are volatile (p 168, col. 2, para 1). The effects of exposure to nerve agent vapor include seizures (Table 5-4, Table 5-6). Animal studies show that all nerve agents are potent convulsant compounds that can elicit prolonged seizure activity that has all the clinical and electrophysiological features of status

	From Siddell one of ordinary skill in the art would have found it obvious that seizures and epilepticus are complications associated with nerve agent intoxication. A person of ordinary skill in the art would have found it obvious to use an agent, e.g. allopregnanolone found to be useful in the treatment of seizures, epilepsy, epilepticus in treating the symptoms, e.g. seizures associated with intoxication or exposure to nerve agents such as GV agent. One of ordinary skill in the art would have been motivated to administer an agent that is useful in the treatment of seizures, e.g. allopregnalone in treating seizure injury in a subject exposed to nerve agent (e.g. GV agent) is in expectation of success and to provide therapeutic benefits. Thus claims 1, 4 would have been obvious over the combined teachings of the prior art. As to claims 5, 8-10, Rogawski teaches the administration of allopregananolone parenteral administration to human subject(s) for seizures, epilieptic seizures, and myoclonic epilepsy. As to claim 7, allopregnanolone is administered within 60, 45 minutes of seizure and a person of ordinary skill in the art would have found it obvious to administer the agent within the time limit of exposure to the nerve agent. As to claim 7, it is within the skill of an artisan to administer the agent within a specific period of time, e.g. within hours to exposure to the nerve agent. As to claims 13-14, the reference Sidell teaches GV agent (a nerve agent) and exposure to nerve agents is associated with seizures. 


Note: The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: US 20140050789. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627